Case 5:19-cv-01457-KES Document 21 Filed 05/26/20 Page 1 of 1 Page ID #:998



1
2
3                                                                       JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JANIE C.,                                      Case No. 5:19-cv-01457-KES
12                          Plaintiff,
                                                             JUDGMENT
13          v.
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                            Defendant.
16
17
18         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19   Memorandum Opinion and Order, the decision of the Commissioner of the Social
20   Security Administration is affirmed and this action is dismissed with prejudice.
21
22   DATED: May 26, 2020
23                                                ______________________________
                                                  KAREN E. SCOTT
24                                                United States Magistrate Judge
25
26
27
28
